Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above). By chapter 112, Laws of 1916, the approval of the plans and specifications, by which the interior of the old capitol was to be overhauled, changed, and constructed, rested solely with the Capitol Commission, so that its approval of the plans and specifications by which the contractor was working when this suit was begun removes all controversy relative thereto, and neither an affirmance nor a reversal of the decree of the court below will now serve any good purpose, from which it follows that appellees’ motion to dismiss the appeal must be and is sustained. McDaniel v. Hurt, 92 Miss. 197, 41 So. 381; Pafhausen v. State, 94 Miss. 103, 47 So. 897; State v. Jones, 107 Miss. 462, 65 So. 511; Whidden v. Broadus, 108 Miss. 664, 67 So. 155; Lockard v. Hoy, 113 Miss. 238, 74 So. 137.
The dismissal of this appeal is, of course, without prejudice to any right which the Department of Archives and History may have to quarters in the old capitol; that question not being here involved.

Sustained.